Citation Nr: 0512680	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-18 326	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for an ear 
disease/disorder.

5.  Entitlement to service connection for a disability 
manifested by memory loss loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the RO which denied service connection for a 
chronic headache disorder, an ear condition, bilateral 
hearing loss and for a disability manifested by memory loss.  
The appeal also arises from a January 2003 rating decision by 
the RO which denied service connection for PTSD.

In April 2005, the Board granted the motion the advance the 
veteran's appeal on the docket.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of PTSD.

2.  There is no competent medical evidence showing that the 
veteran currently has a chronic headache disability, 
bilateral hearing loss, an ear disease/disorder or a 
disability/disease manifested by memory loss which is due to 
service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).

2.  A chronic headache disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  An ear disease/disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  A disability manifested by memory loss was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed July 2002 and January 2003 rating 
decisions; November 2002 and April 2003 statements of the 
case; and supplemental statements of the case dated in 
November 2002, June 2003 and August 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in June 2002, November 2002, October 2003 and 
May 2004 letters, the RO notified the veteran of the evidence 
needed to substantiate his claims, and offered to assist him 
in obtaining any relevant evidence.  These letters gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  The veteran was also 
invited to submit additional information to the RO.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 
supra.  

In light of the foregoing, the Board finds that the rating 
decisions, SOC's, SSOC's and notice letters dated in June 
2002, November 2002, October 2003 and May 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, this was done.  Further, VCAA 
notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

Additionally, a review of the record shows that VA has 
fulfilled its duty to assist the veteran.  At the outset, the 
Board notes that the veteran's service medical records, 
except for a January 1947 separation report, are unavailable.  
The National Personnel Record Center (NPRC) stated in a 
February 2003 letter that his service medical records are 
presumed to have been destroyed in a fire.  The Board 
observes that in cases where service medical records are lost 
or have been destroyed, VA has a heightened duty to assist 
the veteran in the development of his claim.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  In this case, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Specifically, VA has associated with the claims 
folder the veteran's service discharge examination report, 
and VA outpatient treatment examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996).  In this case, the veteran does not 
asserts that he was engaged in combat.  He states that he was 
in the Quartermaster and that he supplied the planes with 
lugs and other materials.  When asked whether he was ever 
involved in combat, the veteran replied that he had to guard 
warehouses [at times].  The veteran, however, does assert 
that his base was bombed.  Even assuming the veteran had 
combat, this does not alleviate the requirement that the 
veteran must currently have the claimed disability and that 
there must be evidence on file which links a current 
disability to service.  As set forth below, the veteran has 
not supplied this type of evidence with respect to any of his 
claims.

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements in that 
regard are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).


A.  Service Connection for PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board observes that the record contains no competent 
medical evidence showing a current medical diagnosis of PTSD 
and it has not been reported that such evidence exists so as 
to give rise to a duty under the VCAA.  On VA examination in 
December 2002, the psychiatrist stated that the veteran did 
not have a psychiatric disorder.  He stated that he did not 
see the course of PTSD.  VA treatment records covering the 
period of 2002 to 2004 also fails to show a diagnosed 
psychiatric disorder, including PTSD.  In January 2004, the 
examiner stated that the veteran did not endorse any symptoms 
of a psychiatric disability.  Additionally, it is noted that 
the veteran's service discharge examination report is also 
negative for any complaints or findings of any psychiatric 
disorder.  The report shows that the veteran's psychiatric 
examination was normal.  

The veteran is not competent to diagnose PTSD.  See Espiritu.  
Because there is no competent medical evidence of the current 
existence of PTSD, this claim must be denied.  In the absence 
of proof of a disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Here, the question as to 
whether the veteran currently has PTSD necessarily involves a 
medical diagnosis.  Accordingly, competent medical evidence 
is required.  The veteran's assertion that he has PTSD cannot 
be considered competent medical evidence showing that he has 
the disorder.  As a lay person, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  As no competent medical evidence is of 
record showing a current diagnosis of PTSD, the Board finds 
that the preponderance of the evidence is against the claim.


B.  Service Connection for Headaches, Bilateral Hearing Loss 
and an Ear Disability/Disorder 

The veteran claims that he has a chronic headache disorder, 
bilateral hearing loss and an ear disability due to service.  
During an April 2005 Board hearing he testified that his base 
was bombed and that he was exposed to acoustic trauma which 
caused hearing loss and ear infections.  Through his wife, he 
stated that he did not have any ear protection.  He also 
stated that building materials from an explosion fell on his 
head.  He reported having headaches while in service.

A review of the veteran's January 1947 service discharge 
examination is negative for any findings, complaints or 
diagnoses of headaches, bilateral hearing loss or an ear 
disability.  Block 11 on the separation examination report 
states " List all significant diseases, wounds and injuries.  
State circumstances under which wounds or injuries were 
incurred and date of onset".  In this block, there was no 
mention of an injury and the veteran denied all significant 
illnesses or diseases since being in service.  Physical 
examination of the ears revealed no abnormalities.  His 
hearing was reported as 15/15 by whispered voice test.  Thus, 
there was no disease or injury during service.  

Moreover, there is no current evidence of the claimed 
disorders.  Outpatient treatment reports from 2002 to 2004 
show treatment for many disorders, but are negative for a 
finding of the veteran having a chronic headache disorder, 
bilateral hearing loss and an ear disability.  Moreover, 
there is no medical evidence linking a current chronic 
headache disorder, bilateral hearing loss or ear disability 
to disease or injury during service.

The veteran is not competent to diagnose claimed disabilities 
or attribute them to service.  See Espiritu.  Since the 
veteran has not submitted any evidence of a current headache 
disability, bilateral hearing loss or chronic ear disability 
which is due to service, the Board must find that the 
preponderance of the evidence is against the claims; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


C.  Service Connection for Memory Loss

During an April 2005 Board hearing, the veteran, through his 
representative and wife, asserted that he had memory loss due 
to service.  His wife stated that when the veteran went to 
service he did not have any problems with his memory.  She 
reported that following service the veteran had problems with 
his memory.  It appears that the veteran asserts memory loss 
as a result of being hit in the head from building materials 
following an explosion caused by an enemy attack.

A review of the veteran's January 1947 service discharge 
examination is negative for any findings, complaints or 
diagnosis of a disability manifested by memory loss.  There 
is also no evidence of the veteran sustaining any injuries.  
Thus, there was no disease or injury during service.  

Post-service, VA outpatient treatment reports from 2002 to 
2004 are of record.  These reports are the first indication 
of the veteran having any problems pertaining to his memory.  
Initially, the diagnosis was rule out early Alzheimer's 
disease and cognitive disorder.  Thereafter, the veteran was 
diagnosed as having Alzheimer's dementia and he was placed on 
medication.

There is no evidence linking the veteran's current memory 
loss to service.  Rather, the evidence suggests that his 
memory problem is related to his postservice diagnosis of 
Alzheimer's dementia.  The veteran is not competent to 
diagnose claimed disability or attribute it to service.  See 
Espiritu.  Since the veteran has not submitted any competent 
medical evidence showing that he has a disability manifested 
by memory loss due to service, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a chronic headache disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for an ear disease/disorder is denied.

Service connection for a disability manifested by memory loss 
is denied.



	                        
____________________________________________
	J. CONNOLLY JEVITCH
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


